


117 HRES 408 IH: Urging the Government of El Salvador to respect the country’s democratic institutions.
U.S. House of Representatives
2021-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 408
IN THE HOUSE OF REPRESENTATIVES

May 17, 2021
Mr. Sires (for himself, Mr. McCaul, Mr. Meeks, Mr. Green of Tennessee, Mrs. Torres of California, Mr. McGovern, Mr. Castro of Texas, Mr. Vargas, Mr. Grijalva, Ms. Garcia of Texas, Mr. Cicilline, Ms. Kelly of Illinois, Mr. Trone, Mr. Soto, Ms. Wasserman Schultz, Mr. Vicente Gonzalez of Texas, Mr. Pfluger, and Mr. Espaillat) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Urging the Government of El Salvador to respect the country’s democratic institutions.


Whereas El Salvador held legislative, municipal, and Central American Parliament elections on February 28, 2021; Whereas the preelectoral period was marked by increased tensions and the reemergence of political violence, resulting in two known deaths;
Whereas the Organization of American States Election Observation Mission issued a statement on March 1, 2021, in which it [congratulated] the Salvadoran people who, with patience and democratic conviction, went to the polls on February 28 to express their will clearly and peacefully; Whereas the political party of President Nayib Bukele, Nuevas Ideas, won a sweeping majority of legislative seats in the February 2021 elections;
Whereas electoral officials were threatened during the vote count; Whereas, in September 2019, President Nayib Bukele signed an agreement with the Secretary General of the Organization of American States to establish the International Commission Against Impunity in El Salvador (CICIES) in order to support, strengthen, and actively collaborate with the institutions of the Salvadoran state … responsible for preventing, investigating, and punishing acts of corruption and related crimes and by April 2021, the CICIES confirmed that it had sent twelve cases of possible corruption-related crimes to the office of the Attorney General;
Whereas the Government of El Salvador has increasingly been denounced for its attacks on press freedoms by organizations such as the Inter-American Commission on Human Rights and the Committee to Protect Journalists; Whereas, during its inaugural session on May 1, 2021, the Legislative Assembly of El Salvador overwhelmingly approved motions to remove and replace all five members of El Salvador’s Constitutional Chamber of the Supreme Court and the Attorney General without just cause;
Whereas, also on May 1, 2021, the Legislative Assembly’s measure was determined unconstitutional by the deposed Constitutional Chamber, the Justices were prevented from carrying out their duties by the national police, and the ruling was subsequently removed from the official website; Whereas, on May 5, 2021, the Government of El Salvador implemented a law granting legal immunity to government officials for conduct related to public procurements during the COVID–19 pandemic;
Whereas, in recent weeks, top government officials have proposed a constituent assembly with reforms, including permitting Presidential reelections; and Whereas the Government of El Salvador has discussed limiting democratic space for independent civil society: Now, therefore, be it

That the House of Representatives—  (1)congratulates the people of El Salvador for exercising their fundamental right to vote for legislative, municipal, and Central American Parliament positions;
(2)reaffirms that combating corruption, strengthening democratic institutions, and supporting judicial independence in El Salvador are in the United States national interests, as they directly support regional security objectives of the United States, including reducing irregular migration, combating drug trafficking and violence, protecting human rights, and promoting prosperity and economic development; (3)recognizes El Salvador’s progress in reducing homicides by nearly 50 percent from 2019 to 2020, the lowest level in two decades;
(4)encourages the Government of El Salvador to expand bilateral efforts with the United States to address the root causes of migration; (5)condemns the process by which five constitutional court judges were removed without clearly established legal cause and replaced in a way that circumvented the legally prescribed vetting process for selecting new justices;
(6)urges the Government of El Salvador to respect the independence of the judicial branch and the separation of powers as provided in the Salvadoran Constitution; (7)urges the Government of El Salvador to guarantee the independence of the Human Rights Ombudsperson (Procurador de DDHH), the Magistrates of the Tribunal for Expenditures (Tribunal de Cuentas), and the Supreme Electoral Tribunal, including refraining from dismissing the Om­buds­per­son and Magistrates;
(8)calls on the Government of El Salvador to guarantee the freedom of the press and refrain from intimidating or harassing journalists or media outlets; (9)urges the Government of El Salvador to uphold the rights of freedom of expression, association, and assembly, including for human rights organizations and anticorruption activists, in accordance with El Salvador’s commitments under the American Convention on Human Rights;
(10)recognizes the Government of El Salvador’s willingness to work with the Organization of American States to fight corruption and encourages the Government of El Salvador to fully cooperate with the International Commission Against Impunity in El Salvado (CICIES); (11)expresses deep concern about the passage of a law that could provide immunity for current public officials engaged in acts of criminality or corruption during the COVID–19 pandemic;
(12)conveys the strong United States interest in ensuring that all twelve corruption cases investigated by the CICIES and referred to the Attorney General are completed, given the support of the United States in El Salvador’s fight against corruption; (13)expresses concern about whether the newly appointed Attorney General will objectively apply the law, particularly given his recent comments suggesting he might close investigations into alleged corruption by the Bukele administration;
(14)recognizes the significance of the 1992 Peace Accords that ended a decade-long civil conflict and established the foundation of El Salvador’s democratic governance, and urges the Government of El Salvador to continue cooperation on investigations of human rights cases; (15)urges the Government of El Salvador to refrain from politicizing the military, police, and criminal justice institutions and to ensure that they can effectively fulfill their public functions while protecting human rights;
(16)encourages the Government of El Salvador to strengthen government transparency and guarantee access to public information, in accordance with Salvadoran law; (17)encourages all political parties and political figures to embrace peaceful and constructive engagement through democratic, institutional channels as the proper means to achieve their goals;
(18)encourages the United States Government to appoint a Senate-confirmed Ambassador to El Salvador as urgently as possible; (19)encourages the United States Government to prioritize mitigating the root causes of migration, anticorruption, promoting the rule of law, and economic development in its bilateral relationship with El Salvador; and
(20)urges the United States Government to work with the Government of El Salvador to implement economic policies recommended by the private sector and civil society organizations that aim to reduce poverty, create employment, and promote sustainable economic growth.  